DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities:  Each claim requires a period.  Appropriate correction is required.
Claim Interpretation
During patent examination, pending claims must be “given their broadest reasonable interpretation consistent with the specification.” MPEP 2111; See also, MPEP 2173.02. Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). See also, In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow”). The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed. An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.
The Examiner respectfully requests of the Applicant in preparing responses, to consider fully the entirety of the reference(s) as potentially teaching all or part of the claimed invention. It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Currently claim 2 recites, inter alia, “the content includes moving picture content in which the reproduction steps and reproduction time are associated with each other”.
However, it is not clear what “moving picture content” is meant to define, since the claim does not provide any specific metric for “moving”.  Does the content include “picture content” that is moved, or does the content include “motion-based” or playback of the picture content.  For purposes of a Full Examination on the Merits, the claim is interpreted as content that is moved, including “picture content”.
Concerning claim 2, further amendment and or correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2016/0035312 A1 to Lee et al. (hereinafter Lee).
	With regard to claim 1, Lee discloses:
1. 	An information processing apparatus, comprising 
and user environment information and sensing information collected from other devices (see, detailed description, including, the first display apparatus 110 may be close or adjacent to the second display apparatus 100. Referring to FIG. 21, when the first display apparatus 110 is close or adjacent to the second display apparatus 100, a user 1 may select (contact) a location, where at least one application execution icon 2000-1 is displayed, with a touch input medium (e.g., a finger) on a transparent display, para. 0236). 

	With regard to claim 2, Lee discloses:
2. 	The information processing apparatus according to claim 1, 
 	wherein the content includes moving picture content in which the reproduction steps and reproduction time are associated with each other (see, detailed description, including, when the user touches a point on the transparent display 200 for a long time, which can be for example a time that is longer than a predetermined time, the first display apparatus 110 may transmit, to the second display apparatus 100, a request about the object positioned on the display 400 which corresponds to the point touched by the user, para. 0198), and the controller is configured to control reproduction of the moving picture content on a basis of the step switching information and the reproduction time (see, detailed description, including, when the user touches a point on the transparent display 200 for a long time, which can be for example a time that is longer than a predetermined time, the first display apparatus 110 may transmit, para. 0198). 

	With regard to claim 3, Lee discloses:
3. 	The information processing apparatus according to claim 1, 
 	wherein, when recognizing a prescribed word from voice input through a voice input or when recognizing a prescribed gesture from an image input through an imager, the controller is configured to generate the step switching information (see, Fig. 42, and detailed description, including, The user 1 may select a region of a transparent display on the first display apparatus 110. For example, the user 1 may select a region including objects 4101-1 and 4102-1 by performing a dragging gesture, para. 0262). 

With regard to claim 9, claim 9 (a method claim) recites substantially similar limitations to claim 1 (an apparatus claim) and is therefore rejected using the same art and rationale set forth above.

With regard to claim 10, claim 10 (a non-transitory computer-readable medium claim claim) (with the addition of a processor (see, Fig. 1, CPU 1111 and memory (ROM/RAM) 1112, 1113) recites substantially similar limitations to claim 1 (an apparatus claim) and is therefore rejected using the same art and rationale set forth above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of U.S. Patent Application Publication No. 2018/0176662 A1 to Brugler et al. (hereinafter Brugler).
	With regard to claim 4, Lee fails to explicitly disclose:
4. 	The information processing apparatus according to claim 1, 
wherein the content includes recipe content in which a cooking recipe is described for each of cooking processes corresponding to the reproduction steps. 
Brugler discloses:
content includes recipe content in which a cooking recipe (see, detailed description, including, programs a menu file 143 in appliance 105 with daypart menus and recipes created by companion applications, para. 0060) is described for each of cooking processes corresponding to the reproduction steps (see, detailed description, including, a COOK START event triggers SUI REST API 305 and increments a cooks started counter that is stored in database 132. The total cooks parameter is calculated based on the state of the fryer (cook start and cook done) and a running total is kept by SUI REST API 305, specifically sub-process 445, para. 0166).
It would have been obvious to one of ordinary skill in the art, and with the teaching of Lee and Brugler before her, and before the effective filing date of the invention, to incorporate the attributes of Brugler that specifically involve a recipe and cooking processes, that include the information of specific cooking appliances.  The attributes from Brugler disclose processes for appliance operation, and captures real-time performance and operation data, which further supports with the communications and operations of a system or systems in Lee.

	With regard to claim 5, Lee discloses:
5. 	The information processing apparatus according to claim 4, 
 	wherein the controller is configured to 
recognize an action of a user on a basis of the sensing information (see, Fig. 42, and detailed description, including, The user 1 may select a region of a transparent display on the first display apparatus 110. For example, the user 1 may select a region including objects 4101-1 and 4102-1 by performing a dragging gesture, para. 0262), and 
[[generate the step switching information when determining that a cooking process corresponding to a current reproduction step is completed]]. 
With regards to claim 5, Lee fails to explicitly disclose:
generate the step switching information when determining that a cooking process corresponding to a current reproduction step is completed.
Brugler discloses:
generate the step switching information when determining that a cooking process corresponding to a current reproduction step is completed (see, detailed description, including, and a second message that indicates that filtration is done, the filter completed event triggers SUI REST API 305, which then increments a corresponding vat (frypot) filtration counter, para. 0174).
It would have been obvious to one of ordinary skill in the art, and with the teaching of Lee and Brugler before her, and before the effective filing date of the invention, to incorporate the attributes of Brugler that specifically involve a recipe and cooking processes, that include the information of specific cooking appliances.  The attributes from Brugler disclose processes for appliance operation, and captures real-time performance and operation data, which further supports with the communications and operations of a system or systems in Lee.

	With regard to claim 6, Lee fails to explicitly disclose:
6. 	The information processing apparatus according to claim 4, 
 	wherein the controller is configured to 
recognize a state of a foodstuff contained in the cooking recipe on the basis of the sensing information, and 
generate the step switching information when determining that a cooking process corresponding to a current reproduction step is completed. 
Brugler discloses:
 	wherein the controller is configured to 
recognize a state of a foodstuff contained in the cooking recipe on the basis of the sensing information (see, Fig. 12, and detailed description, including, is a screen shot of dashboard 148, showing fryer performance information. The fryer performance information dashboard page displays the following: Initial Heat up Recovery Time; and  Average Heat up Recovery Time, para. 0319-0321). 
generate the step switching information when determining that a cooking process corresponding to a current reproduction step is completed (see, detailed description, including, and a second message that indicates that filtration is done, the filter completed event triggers SUI REST API 305, which then increments a corresponding vat (frypot) filtration counter, para. 0174). 
It would have been obvious to one of ordinary skill in the art, and with the teaching of Lee and Brugler before her, and before the effective filing date of the invention, to incorporate the attributes of Brugler that specifically involve a recipe and cooking processes, that include the information of specific cooking appliances.  The attributes from Brugler disclose processes for appliance operation, and captures real-time performance and operation data, which further supports with the communications and operations of a system or systems in Lee.

	With regard to claim 7, Lee fails to explicitly disclose:
7. 	The information processing apparatus according to claim 4, 
 	wherein the controller is configured to 
analyze each of the cooking processes of the recipe content, and 
transmit an instruction signal for providing instructions on an output of prescribed annotation information to one of a cooking appliance of the user and a device near the cooking appliance associated with each of the cooking processes when each of the cooking processes is performed.
Brugler discloses: 
 	wherein the controller is configured to 
analyze each of the cooking processes of the recipe content, and 
transmit an instruction signal for providing instructions on an output of prescribed annotation information to one of a cooking appliance of the user and a device near the cooking appliance associated with each of the cooking processes when each of the cooking processes is performed (see, Fig. 12, as above for claim 6, and including, When communication apparatus 110 receives raw data 136 for oil temperature rise during initial heat-up, the messages trigger SUI REST API 305 which then creates a dataset including RTC (Real Time Clock) time/Recovery time, left vat recovery time, right vat recovery time and the vat ID, para. 0322).
It would have been obvious to one of ordinary skill in the art, and with the teaching of Lee and Brugler before her, and before the effective filing date of the invention, to incorporate the attributes of Brugler that specifically involve a recipe and cooking processes, that include the information of specific cooking appliances.  The attributes from Brugler disclose processes for appliance operation, and captures real-time performance and operation data, which further supports with the communications and operations of a system or systems in Lee.

	With regard to claim 7, Lee fails to explicitly disclose:
8. 	The information processing apparatus according to claim 4, 
 	wherein the controller is configured to 
 	analyze each of the cooking processes of the recipe content, and 
 	transmit an instruction signal for providing instructions on implementation of at least a part of at least one of the cooking processes to a cooking appliance of the user used in the at least one of the cooking processes. 
	Brugler discloses:
	wherein the controller is configured to 
 	analyze each of the cooking processes of the recipe content (see, as above, claim 6, and 7, When communication apparatus 110 receives raw data 136 for oil temperature rise during initial heat-up, the messages trigger SUI REST API 305 which then creates a dataset including RTC (Real Time Clock) time/Recovery time, left vat recovery time, right vat recovery time and the vat ID, para. 0322), and 
 	transmit an instruction signal for providing instructions on implementation of at least a part of at least one of the cooking processes to a cooking appliance of the user used in the at least one of the cooking processes (see, as above, claim 6, and 7, When communication apparatus 110 receives raw data 136 for oil temperature rise during initial heat-up, the messages trigger SUI REST API 305 which then creates a dataset including RTC (Real Time Clock) time/Recovery time, left vat recovery time, right vat recovery time and the vat ID, para. 0322). 
It would have been obvious to one of ordinary skill in the art, and with the teaching of Lee and Brugler before her, and before the effective filing date of the invention, to incorporate the attributes of Brugler that specifically involve a recipe and cooking processes, that include the information of specific cooking appliances.  The attributes from Brugler disclose processes for appliance operation, and captures real-time performance and operation data, which further supports with the communications and operations of a system or systems in Lee.

	With regard to claim 9, claim 9 (a method claim) recites substantially similar limitations to claim 1 (an apparatus claim) and is therefore rejected using the same art and rationale set forth above.

A sampling of the prior art made of record and not relied upon and considered
pertinent to Applicants’ disclosure, includes:
	US 20180206083 A1 to KUMAR; Akash et al. – discusses - Techniques are 
discussed herein for providing notification messages to a user are provided. An example method of sending an alert message according to the disclosure includes receiving a notification message for a user, determining a location of the user, determining one or more notification devices based the location of the user, generating the alert message based on one or more notification preferences associated with the user and the one or more notification devices, and sending the alert message to at least one of the one or more notification devices based on the notification preferences.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D. TITCOMB whose telephone number is (571)270-5190.  The examiner can normally be reached on 9:30 AM - 6:30 PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen C. Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 or 571-272-1000.




/WILLIAM D TITCOMB/Primary Examiner, Art Unit 2178   
8-12-2021